                             IN THE UNITED STATES DISTRICT
                                         COURT
                              FOR THE EASTERN DISTRICT OF
                                     PENNSYLVANIA



UNITED STATES OF AMERICA                           :

       vs.                                         :           CRIMINAL NO. 11-570-1

RYAN KASPER                                        :


                                    ORDER MODIFYING
                                    PRETRIAL RELEASE
                                       SUPERVISION

       AND NOW, this         9th   day of July , 2019, after a hearing on July 8, 2019 in open
court sur violation of pretrial release supervision, with defendant and counsel being present,
and the Court finding the defendant guilty of violation of pretrial release supervision, it is
       ORDERED AND ADJUDGED that the order of pretrial release supervision entered
in the above case is modified, and it is
       FURTHER ORDERED AND ADJUDGED that the defendant is to be admitted to
an impatient rehabilitation facility for 30 days upon the provision of Probation. The
Probation department will advise the Court of the date and location of placement for
scheduling purposes. Sentencing will be scheduled upon completion of treatment. All
previously set conditions of pretrial release supervision are to remain.



                                                        THE COURT:

                                                       s/ Petrese B. Tucker
                                                        Petrese B. Tucker       , J.

cc:    U.S. Marshal (2)
       Probation Office
       (1) Counsel


       Date: 7/9/19
        KS
       By Whom
